United States Court of Appeals
                                                                   Fifth Circuit
                                                                 F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                 March 27, 2006
                        FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk
                        _____________________

                             No. 05-60559
                           Summary Calendar
                         ____________________

                   RODOLFO TURRUBIARTES HERNANDEZ,

                                            Petitioner,

                                       v.

  ALBERTO R. GONZALES, Attorney General of the United States,

                                            Respondent.

                          __________________

           ON PETITION FOR REVIEW FROM A FINAL ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS
                        __________________

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:1

      Petitioner Hernandez challenges the order of the Board of

Immigration Appeals affirming the immigration judge’s order of

removability.     In   lieu   of   a    Response,   Respondent    moves     for




  1
    Pursuant to 5TH CIR. R. 47.5, the court has determined that
  this opinion should not be published and is not precedent
  except under the limited circumstances set forth in 5TH CIR.
  R. 47.5.4.


                                       1
summary affirmance          of   the   BIA’s    order.      Instead,       we    dismiss

Hernandez’ appeal for lack of jurisdiction.2

      Hernandez, a native and citizen of Mexico, became a lawful

permanent resident of the United States in 1990 under the amnesty

provisions of the Immigration Reform and Control Act of 1986.                        In

2004, Hernandez was charged with and pled guilty in federal court

to possession with intent to distribute over 700 kilograms of

marijuana.      Soon     thereafter, Hernandez received a Notice to

Appear charging him with being removable as an alien who, after

admission to the United States, committed an aggravated felony

under   Section        237(a)(2)(A)(iii)          of      the    Immigration         and

Nationality Act, 8 U.S.C. § 1227(a)(2)(A)(iii).

      At a hearing before an immigration judge, Hernandez conceded

removability, and the immigration judge concluded that Hernandez

was ineligible for cancellation under INA § 240A(a)(3), 8 USC §

1229b(a)(3).      Hernandez appealed to the BIA, arguing that the

immigration judge had erred in denying him a waiver of removal

pursuant   to   INA    §§    212(c),      212(h),   and    §    245,   8   U.S.C.    §§

1182(c),   1182(h),      and      1255.        However,    Hernandez       had    never

requested such relief from the immigration judge.


  2
     We therefore deny Respondent’s motions for summary
  affirmance and for an extension of time to file a response as
  moot.


                                           2
         “[A] court may review a final order of removal only if the

alien has exhausted all his administrative remedies.”                 8 U.S.C. §

1252(d)(1); see also Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th

Cir.2001)         (“Because   it    is   statutorily   mandated,     an   alien's

failure      to    exhaust    his   administrative     remedies    serves   as   a

jurisdictional bar to [a court's] consideration of the issue.”);

Cardoso v. Reno, 216 F.3d 512, 518 (5th Cir.2000) (“As a matter

of       jurisdiction,    courts     may   not   review   the     administrative

decisions of the INS unless the appellant has first exhausted

'all       administrative      remedies.’”)       Because    Hernandez      never

requested that the immigration judge waive removability under INA

§§ 212(c), 212(h), or 245, and instead raised his requests for

relief for the first time as allegations of error to the BIA,

Hernandez has failed to exhaust his administrative remedies.3

This court, therefore, is without jurisdiction to consider his

Petition.

         The Petition for Review is DISMISSED.




     3
       It is irrelevant that Petitioners raised his claims for
     relief before the BIA. See Matter of Jimenez-Santillano, 21
     I. & N. Dec. 567, 570 n. 2, 1996 WL 426890 (BIA 1996) (stating
     that BIA need not consider an issue raised for the first time
     on appeal); Matter of Edwards, 20 I & N Dec. 191, 196 n. 4,
     1990 WL 385757 (BIA 1990) (same).


                                           3